Citation Nr: 0612928	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  98-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for numbness and 
tingling of both legs, hands, and fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to October 
1977, and from December 1979 to November 1996.

These matters now come to the Board of Veterans' Appeals 
(Board) on appeal from RO decisions in March 1998 and in 
September 1999 that, in part, granted service connection for 
lumbosacral strain evaluated as 10 percent disabling 
effective November 15, 1996, and denied entitlement to a 
TDIU.

In February 2002, the RO increased the disability evaluation 
to 20 percent for lumbosacral strain, effective October 9, 
2001.

Because higher evaluations are available for lumbosacral 
strain, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for September 16, 
2003.  His hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).

In February 2002, the RO denied, in part, entitlement to 
service connection for herpes simplex, for scars secondary to 
burns of the right arm and shoulder, and for depression.  The 
veteran submitted a notice of disagreement with these denials 
in April 2002.  In February 2004, the RO issued a statement 
of the case.  The veteran has not submitted a substantive 
appeal with regard to these issues, and the issues have not 
been certified as in appellate status.

In supplemental statements of the case, however, issued in 
August 2004 and February 2005, the RO notified the veteran 
that his appeals on these issues were considered "active," 
and that the veteran would be "kept abreast" of any action 
taken.

Subsequently, the RO notified the veteran in September 2005 
that his appeals for service connection for herpes simplex, 
for scars secondary to burns of the right arm and shoulder, 
and for depression were "closed" because the veteran did 
not submit a VA Form 9 needed to perfect the appeals.

The Board notes that the September 2005 notification letter 
to the veteran did not inform the veteran of his appellate 
rights.  Accordingly, these matters are referred to the RO 
for appropriate action.  

The issues of entitlement to a TDIU and for service 
connection for numbness and tingling of both legs, hands, and 
fingers are remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


FINDINGS OF FACT

1.  For the period from November 15, 1996 to December 19, 
2001, the veteran's lumbosacral strain was manifested by 
minimal muscle spasm, mild degenerative joint disease, slight 
loss of lateral of motion, and additional functional loss due 
to pain; abnormal mobility on forced motion, marked 
limitation of motion, and severe lumbosacral strain are not 
shown.

2.  For the period from December 20, 2001, to September 22, 
2002, the veteran's lumbosacral strain was manifested by 
severe tenderness and muscle spasm, osteoarthritic changes, 
decreased range of motion, and disc herniation with 
intermittent lumbosacral radiculopathy.

3.  For the period from September 23, 2002, the veteran's 
lumbosacral strain has been manifested by severe tenderness 
and muscle spasm, osteoarthritic changes, decreased range of 
motion, and disc herniation with intermittent lumbosacral 
radiculopathy productive of mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for lumbosacral strain have been met for the period 
from November 15, 1996, to December 19, 2001.   38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002).

2.  The criteria for a disability rating of 40 percent for 
lumbosacral strain have been met for the period from 
December 20, 2001, to September 22, 2002.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002).

3.  The criteria for a combined disability rating of 50 
percent for lumbosacral strain have been met for the period 
from September 23, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 5235-5243 
(2002, 2003, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the September 2000, June 2001, and February 2004 
letters, the RO notified the veteran of elements of service 
connection and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's June 2001 and February 2004 letters notified the veteran 
of what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The February 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the initial rating action.  The 
timing deficiency was remedied because the claims were re-
adjudicated by the RO after notice was provided.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the under 38 U.S.C.A. § 5103 or 38 C.F.R. § 3.159(b) is not 
required.  Dingess v. Nicholson, at 490.  In this case, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required in that the purpose intended by the notice 
has been fulfilled.  Hence, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision for a higher initial disability rating for 
lumbosacral strain, in that an agency of original 
jurisdiction will address any notice defect with respect to 
the disability rating and effective date elements when 
effectuating the award.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Service connection has been established for lumbosacral 
strain, effective November 15, 1996.  The disability is 
currently rated under the former provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Under former Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The evidence reflects minimal muscle spasm in the lumbar 
paravertebral muscle area in October 1997.  No signs of 
spinal tenderness, or other findings of abnormal mobility 
were reported at that time.  The report of VA examination in 
October 1999 reveals slight degenerative joint disease.  
These findings, together with some loss of lateral spine 
motion (to 26 degrees left and to 30 degrees right with pain 
at the end of the range) in June 2001, meet the criteria for 
the award of an initial 20 percent rating under former 
Diagnostic Code 5295.  

The veteran did not have the findings needed for the award of 
an initial 40 percent evaluation under Diagnostic Code 5295 
prior to December 20, 2001.  The veteran could generally bend 
forward to 90 degrees, or normal, with pain only at the 
extreme of forward bending.  He thus did not have marked 
limitation of forward bending.  He had some findings for a 40 
percent rating, such as loss of lateral bending, 
osteoarthritic changes and disc space narrowing, but did not 
have the requisite listing of the entire spine to the 
opposite side.

Beginning with the December 20, 2001 VA examination, the 
evidence reflects more severe tenderness and muscle spasm, 
additional osteoarthritic changes, decreased range of motion 
on forward flexion and lateral flexion, and disc herniation 
with intermittent lumbosacral radiculopathy at L5-S1.  In 
November 2004, straight leg raising produced low back pain at 
60 degrees.  Together, this evidence more nearly approximates 
the criteria for award of the maximum 40 percent rating under 
former Diagnostic Code 5295.  38 C.F.R. § 4.7.

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
Diagnostic Codes 5285, 5286, or 5289 (renumbered 5235 to 
5243) for diseases and injuries of the spine is unnecessary.  

In the alternative, the veteran's disability may be evaluated 
under former Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

This code could not provide a higher rating on or after 
December 20, 2001 because the veteran was already in receipt 
of a 40 percent rating under Diagnostic Code 5295, and 
separate rating would not be appropriate, given that both 
codes contemplate limitation of motion.

The former rating criteria did not define "mild," 
"moderate," or "severe." limitation of motion.  However, 
the recently revised rating criteria provide some guidance.  
Under those criteria, normal forward flexion of the 
thoracolumbar spine is to 90 degrees.  Normal extension is 
from 0 to 30 degrees.  Normal lateral flexion, as well as 
rotation, is from 0 to 30 degrees to the left and right.  
38 C.F.R. § 4.71a, Note (2), following General Rating Formula 
for Disease and Injuries of the Spine (2005).

The evidence shows that, since the grant of service 
connection, the veteran had more than half the normal range 
of forward flexion and lateral bending, normal or nearly 
normal rotation, and extension limited to one-third the 
normal range.  The Board finds that these limitations of 
motion approximate the moderate level both before and after 
the December 20, 2001 VA examination.  

However, with consideration of limitation due to functional 
factors, the Board finds that, since that VA examination, the 
veteran's low back pain approximates the criteria for a 40 
percent disability rating.  As noted above, there is 
objective evidence of severe tenderness, pain at the end of 
ranges of motion, and straight leg raising that produces 
pain.  The evidence does reflect daily lower back pain, and 
the veteran complained of severe pain on occasion that 
required injections.  The December 2001 examiner noted that 
disc bulges and herniation caused the veteran's pain.  This 
evidence indicates that the veteran experiences additional 
functional loss due to pain or flare-ups with painful motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7.

The evidence reflects that, since December 20, 2001, the 
veteran's lumbosacral strain meets the alternate criteria for 
a 40 percent disability rating under former Diagnostic Code 
5292.

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)); and September 26, 2003 (see 68 Fed. Reg. 51454-51456 
(August 27, 2003)).  VA has a duty to adjudicate the claim 
under the former criteria during the entire appeal period, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 7-
2003 (2003), 3-2000 (2000).  

In this case, the RO has considered the veteran's claim for a 
higher initial disability rating under both the former and 
revised schedular criteria (see August 2004 SSOC); as such, 
there is no due process bar to the Board doing likewise.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for ankylosis, which are not 
relevant to the veteran's current claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

The veteran has not been examined for application of the 
revised criteria for intervertebral disc disease.  That 
notwithstanding, on neurological examination in December 
2001, the examiner diagnosed intermittent lumbosacral 
radiculopathy L5-S1, but did not identify any involved nerve.  
Pinprick and light touch sensation was mildly decreased to 
L5-S1 on both legs.  

On VA neurological examination in January 2003, sensory 
examination again revealed mildly decreased pinprick and 
light touch sensation on both legs distally and 
asymmetrically and on both feet distally and asymmetrically. 

During both examinations the veteran's gait was normal, and 
heel and toe walk was normal.  There were no findings of 
atrophy.

The veteran has not had any periods of doctor prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.

Neurological manifestations associated with the veteran's 
lumbosacral strain may be evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005), for disability of the sciatic 
nerve.  An 80 percent evaluation is provided for complete 
paralysis, the foot dangles and drops, no motion is possible 
of the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  A 60 percent rating is 
provided for severe incomplete paralysis with muscle atrophy.  
A 40 percent rating is provided for moderately severe 
incomplete paralysis; a 20 percent rating for moderate 
incomplete paralysis; and a 10 percent when there is mild 
incomplete paralysis.  

At most, given the findings of slight, if any, neurological 
manifestations associated with the veteran's lumbosacral 
strain, no more than a 10 percent rating would be assigned 
for mild incomplete paralysis of the sciatic nerve in each 
leg under Diagnostic Code 8520.

As noted above, under the General Rating Formula, the 
orthopedic component of the veteran's lumbosacral strain 
warrants a 40 percent evaluation, effective December 20, 
2001.  As just discussed, the veteran's neurological 
manifestations warrant, separate 10 percent evaluations.  The 
40 percent rating combines with two separate 10 percent 
evaluations for a rating of 50 percent under Diagnostic Code 
5293 (2002).  38 C.F.R. § 4.25.  Hence, the revised rating 
criteria do provide a basis for a higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293(2002).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

The most recent version of the back rating criteria retains 
the same criteria for rating sciatic nerve disability, but 
altered the criteria for evaluating the orthopedic component 
by providing a General Rating Formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  This formula assigns a 
maximum 40 percent evaluation for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Higher evaluations are assigned for ankylosis, but the 
veteran retains significant back motion, and thus does not 
have ankylosis. 

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's lumbosacral strain, 
and that the preponderance of the evidence is in favor of an 
initial 20 percent, but no higher, evaluation for the period 
from November 15, 1996, to December 19, 2001; a 40 percent, 
but no higher, evaluation for the period from December 20, 
2001, to September 22, 2002; and a 50 percent, but no higher, 
evaluation for the period from September 23, 2002.  

Additionally, the Board finds that there is no showing that 
the veteran's lumbosacral strain has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran is not employed, and thus, his 
lumbosacral strain could not cause marked interference with 
current employment.

The disability has also not required any, let alone frequent, 
periods of hospitalization.  The criteria for referral for 
consideration of an extraschedular rating are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An initial 20 percent evaluation is granted for lumbosacral 
strain, for the period from November 15, 1996, to 
December 19, 2001.

A 40 percent disability evaluation is granted for lumbosacral 
strain, for the period from December 20, 2001, to 
September 22, 2002.

A 50 percent disability evaluation is granted for lumbosacral 
strain, for the period from September 23, 2002.


REMAND

The veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  There is conflicting evidence on 
this question.  As the record does not currently include a 
specific medical opinion addressing unemployability, the 
Board must remand the case.  See Friscia v. Brown, 7 Vet. 
App. 294 (1994) (holding in the case of a claim for TDIU, 
that VA has a duty to obtain medical opinions as to 
employability).  VA has the duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the veteran's service-connected disability(ies) has on 
his ability to work.

In February 2002, the RO denied service connection for 
numbness and tingling of both legs, hands, and fingers.  The 
veteran submitted a notice of disagreement that was received 
at the AMC in April 2002.  He contended that his tingling 
sensations should be rated separately from his service-
connected lumbosacral strain.  

The RO has not issued a statement of the case in response to 
the notice of disagreement on this issue.  The Board is 
required to remand the claim for the issuance of such a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The AMC or RO should arrange for the 
veteran to undergo orthopedic and 
neurologic examination of his service-
connected disabilities-namely, 
lumbosacral strain, currently rated 50 
percent disabling; and scars of the right 
arm and shoulder, secondary to burn, 
currently rated 0 percent 
(noncompensable) disabling-to determine 
whether these disabilities preclude 
gainful employment.  The claims file, to 
include a copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the veteran, and 
the report of the examination(s, or 
addendum,) should note review of the 
claims folder.  

The examiner(s) should than render an 
opinion as to whether, it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the veteran 
is unable to obtain or retain 
substantially gainful employment as a 
result of his service-connected 
disabilities.

The examiner(s) should set forth a 
rationale for the conclusions reached.

2.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the date and time of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.  

The veteran is hereby advised that a 
failure to report to any such scheduled 
examination(s), without good cause, may 
well result in a denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, 
the illness or hospitalization of the 
claimant and death of an immediate family 
member.  If the veteran fails to report 
to any scheduled examination(s), the RO 
or AMC must obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the date and time of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

3.  The AMC or RO should issue a 
statement of the case with regard to the 
issue of service connection for numbness 
and tingling of both legs, hands, and 
fingers.  

The Board will further consider this 
issue only if a sufficient substantive 
appeal is received in response to the 
statement of the case.

4.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim for entitlement to 
a TDIU, and if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board if 
otherwise appropriate.
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriateaction must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


